Title: From Thomas Jefferson to John Vaughan, 10 November 1822
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Nov. 10. 22.
Your favor of Oct. 31. is just recieved. certainly no service which I can ever render to any member of the Family of my deceased friend Doctr Wistar shall be witheld. the only access to employment in our navy is thro’ the grade of Midshipman; and so numerous are the aspirants for admission to that, that it is long before the turn of a new one comes about to entitle him to a warrant. if this delay will not be incompatible with the impatience of young mr Wistar, and his friends concur in it, application becomes necessary to the Secretary of the Navy to place his name on the roll of candidates, and satisfactory documents of correct character, & requisite qualification, particularly in Arithmetic. altho’ I have not the honor of a personal acquaintance with that officer, I will chearfully contribute whatever weight my application might have with him, on your informing me that this course will meet the views of his friends.Mr Dodge arrived at New York on the 12th of July, on a visit to his native country, and there happened to recieve my letter which you had been so kind as to forward. the articles written for arrived at Boston on the 17th of Oct and are now on their way to Richmond. mr Dodge has promised me a visit before his return to Marseilles. ever & affectionately yours.Th: Jefferson